Title: Louis Philippe Gallot de Lormerie to Thomas Jefferson, 11 July 1809
From: Lormerie, Louis Philippe Gallot de
To: Jefferson, Thomas


      
        
          Monsieur,
          Philade 11 Juillet 1809
        
        Votre silençe Constant que j ai attribué d’abord a vos Occupations m’inquiète, enfin, autant qu’il m’afflige. Je ne puis que me rèferer aux Lettres que j’ai Eu Lhonneur de vous Écrire les 13 avril et 6 Juin dernier.
        J’ignore absolument ce qui me prive de Lhonneur de votre réponse il est Egalement contre mes intérest et contre mon intention de vous dèplaire en aucune chose. or vous savés que sans intention il n’y a point de faute, il ne peut y avoir qu’une Erreur; et vous avés sans doute trop d’Elévation dans LEsprit et dans L’ame pour ne pas oublier une Erreur si elle a eu Lieu.
        Si vous ne jugés pas a propos de me donner votre Opinion sur ce sujet mes Terres de Kentucky veuillés avoir la Bonté de me procurer par Votre intercession, la faculté de remporter ma Bibliothèque et qques objets d’art, dhist: naturelle, &c ainsi que L’a obtenu le naturaliste Michaux, vous ayant prouvé que j’appartiens aux memes societés savantes avec le titre de correspondt du gouvernemt francais pour L’Agriculture dans les E:u.
        J’Espére aussi et desire votre sentiment a LEgard de mon “memoire sur L’amènagement des forêts dans les E:u: et sur la nècessité des plantations d’arbres, notamment sur les routes publiques en ces Etats,” duquel J ay Eu Lhonneur de Vs remettre un Extrait par ma Lettre du 6 Juin der.—
        L’Avantâge que j’ai de vous avoir eté recommandé par Le respectable Marquis de la Fayette, les sacrifices que jai faits pour des terres et pour mon azile dans les E.u. Enfin L’interest que j’ai toujours témoigné pour votre Bonheur personnel, et pour la prosperité de ces Etats me permettent dEsperer une Réponse favorable
        Je vous prie dEtre persuadé de toute ma Discrétion et de celle dont Juserai pour ne pas vous importuner par aucune Correspondance superflue. Daignes agrèer L’assurance de mes sentimens trés respectueux
        De Lormerie
      
      
      Editors’ Translation
      
        
          Sir,
          Philadelphia 11 July 1809
        
        Your constant silence, which I first attributed to your occupations, at last worries me as much as it pains me. I can but refer to the letters which I had the honor to write you on 13 April and 6 June of this year.
        I do not know in the least what deprives me of the honor of your response. It is equally contrary to my interests and my intention to displease you in anything. Now, you know that without intention there is no fault at all—there can only be an error—and you doubtless have too elevated a mind and soul not to forget an error if one happened.
        If you do not judge it appropriate to give me your opinion on my properties in Kentucky, would you kindly have the goodness to procure for me by your intercession the same right to take away my library and several art objects, natural histories, etc. as was granted the naturalist Michaux, having proved to you that I belong to the same scholarly societies with the title of correspondent for the French government for agriculture in the U.S.
        I also hope for and desire your opinion with regard to my “memoir on forest management in the U.S. and on the necessity of planting trees, notably alongside public roads in these states,” of which I had the honor to send you an extract with my letter of 6 June of this year.
        The advantage that I have of having been recommended to you by the honorable Marquis de Lafayette, the sacrifices that I have made for my properties and for my asylum in the U.S., and finally, the interest that I have always manifested in your personal happiness, and in the prosperity of these states permit me to hope for a favorable response.
        I beg you to be persuaded of my full discretion and that I will not trouble you with any superfluous correspondence. Please accept this assurance of my very respectful feelings
        De Lormerie
      
    